Citation Nr: 0735623	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-04 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for the period prior to 
February 14, 2004.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD for the period from February 14, 2004 through September 
15, 2005.

3.  Entitlement to an evaluation in excess of 70 percent for 
PTSD for the period beginning on September 16, 2005.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.

In a June 2005 Board decision, the Board denied entitlement 
to an evaluation for PTSD in excess of 30 percent prior to 
February 14, 2004 and an evaluation in excess of 50 percent 
for the period beginning on February 14, 2004.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court), and, in July 2007, the veteran's 
representative and the Secretary of Veterans Appeals 
(Secretary) filed a joint motion to vacate the decision and 
remand the case.  This motion was granted in a July 2007 
Court order, and the case is again before the Board.

Concurrent with this appeal, the veteran's claim was 
reconsidered by the RO, which in a December 2006 rating 
decision increased the evaluation for PTSD to 70 percent only 
as of September 16, 2005.  Given this partial increase, the 
Board has recharacterized the issues accordingly.

The Board has considered whether a remand to the RO would be 
the most appropriate action in this case at the present time, 
particularly as the representative and the Secretary called 
for an additional VA examination in the joint motion for 
remand.  At the time that this case was being appealed to the 
Court, however, the veteran underwent a further VA 
psychiatric examination in December 2005, and this 
examination report was not cited in the joint remand and does 
not appear to have been before the veteran's representative 
and the Secretary at that time, as it is included in a 
temporary RO file.  The Board further notes that the 
representative specifically asserted in an October 2007 
statement that the veteran did not have anything else to 
submit and wanted to waive his right to have the case 
returned to the agency of original jurisdiction (here, the 
RO).  The representative requested that the Board "[p]lease 
proceed with the adjudication of this appeal."  Given this 
request and the fact that the only evidentiary development 
cited in the joint motion for remand has already been 
separately accomplished, the Board finds that no prejudice to 
the veteran will arise from an adjudication of his appeal at 
the present time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


FINDINGS OF FACT

1.  During the entire period prior to December 20, 2004, the 
veteran's PTSD was productive of significant symptoms, with 
an affect that was at least constricted, nightmares, and 
flashbacks; however, he did not report suicidal ideation at 
any time between his March 2002 claim and December 2004, and 
he was employed during the entire period. 

2.  Evidence beginning on December 20, 2004 confirms severe 
PTSD symptoms, including thoughts of suicide and isolative 
behavior; during this period, however, the veteran has 
remained employed.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for PTSD for the 
period prior to February 14, 2004 have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD for the period from February 14, 2004 through 
December 19, 2004 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2007).

3.  The criteria for a 70 percent evaluation for PTSD for the 
period from December 20, 2004 to September 15, 2005 have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2007).

4.  The criteria for an evaluation in excess of 70 percent 
for PTSD for the period beginning on September 16, 2005 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
June 2003.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  Moreover, a further 
VCAA letter was also issued in September 2005.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, the veteran was notified in a December 2006 rating 
decision that the evaluations described above had been 
assigned, along with effective dates for those evaluations.  
The RO explained its determination in that decision.  The 
Board finds that this action effectively satisfies VA's 
requirements in view of Dingess.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing his PTSD.  The most recent examination was 
conducted in December 2005, and the veteran has not asserted 
that his disability has significantly worsened since that 
particular examination.  See VAOPGCPREC 11-95 (April 7, 
1995).

In summary, all relevant facts have been properly developed 
in regard to the veteran's appeal, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the appeal. 
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In a December 1997 rating decision, the RO granted service 
connection for PTSD on the basis of the veteran's PTSD 
diagnosis and his receipt of combat-related citations from 
service.  A 10 percent evaluation was assigned from July 
1997.  The RO increased this evaluation to 30 percent in an 
April 2001 rating decision, effective from July 1997, 
following the receipt of additional evidence, including a 
September 2000 Vet Center record containing notations of a 
flat/blunted affect and the veteran's checking of "yes" 
regarding suicidal thought and homicidal thought.  The Board 
observes that this record was cited in the July 2007 joint 
motion for remand as supporting the veteran's appeal.

Following receipt of the veteran's current claim in March 
2002, he underwent a VA psychiatric examination in June 2003.  
During this examination, he noted that he was working "in 
the post office" and "generally able to do his job."  He 
did, however, report nightmares, flashbacks, hypervigilance, 
and a startle response with loud noises.  Upon examination, 
the veteran had an anxious mood, with an appropriate affect.  
There were no perceptual problems.  Thought process and 
content were normal, and there was no suicidal ideation.  
Insight, judgment, and impulse control were fair.  The 
examiner noted that the veteran was able to work but was 
isolative and had few friends.  A Global Assessment of 
Functioning (GAF) score of 50 was assigned on account of 
moderate symptoms and the veteran's being somewhat isolative.

A private psychiatric report from June 2003 indicates that 
the veteran's PTSD had "mildly deteriorated," triggered by 
the recent events in Iraq that reminded him of the Vietnam 
War.  Symptoms included anxiety, depression, irritability, 
insomnia, and nightmares.  Upon examination, the veteran's 
speech was pressured and rapid, with slight stammering.  He 
had an anxious mood and a constricted affect.  He reported 
nightmares and seeing blood everywhere, with images including 
that of a mother and child being killed.  He was oriented to 
three spheres, with selective memory.  Also, he denied 
hallucinations, delusions, paranoid ideation, and suicidal or 
homicidal thoughts.  He had fair insight and judgment.  A GAF 
score of 50 to 60 was assigned.  This same psychiatrist noted 
in February 2004 that the veteran's medications for the 
symptoms of PTSD had been increased.

A March 2004 Vet Center therapy report reflects that the 
veteran described his sensitivity and distress regarding news 
reports of war and upheaval in Iraq and Haiti.  Loud noises 
especially triggered an emotional response from him, and he 
craved isolation.  He described his relations with co-workers 
as strained and dysfunctional, and it was noted that his fear 
of people, distrust of authority, depression, poor 
concentration, irritability, anger, and longing for isolation 
made it difficult for him to work effectively.  The therapist 
confirmed the PTSD diagnosis and found that the veteran's 
ability to function adequately and appropriately in work, 
family, and society appeared to be significantly impaired.  
The therapist further noted that the veteran "has little or 
no hope for a normal life."  

During his March 2004 hearing, the veteran described 
isolative behavior, difficult family relations, and a 
tendency to "blow up out of instinct."  He noted that he 
was still working for the post office.

Based on this hearing testimony and the recent mental health 
records contained in the claims file, the RO increased the 
veteran's evaluation to 50 percent in a March 2004 rating 
decision.  This evaluation, however, was effectuated only as 
of February 14, 2004.

The veteran has submitted several certifications under the 
Family and Medical Leave Act of 1993.  The earliest, 
indicating a period of incapacity from December 20, 2004 
through January 24, 2005, contains a notation of "chronic 
and severe symptoms" of PTSD and was signed by the veteran's 
Vet Center psychotherapist.  It is noted in this statement 
that the period of incapacity began on December 20, 2004.

In a statement dated in August 2005, the veteran's Vet Center 
therapist described the veteran's level of impairment of 
functioning due to PTSD as "severe," with a "symptom 
severity score" of 49 out of 51.  Symptoms included 
reexperiencing, avoiding, and arousal, and impairment was 
noted in work, household chores and duties, relationships 
with friends, fun and leisure activities, relationships with 
family, sex life, general satisfaction with life, and overall 
functioning in all areas of life.  As to suicide, the veteran 
noted "I think about it" and described his brother's own 
suicide.  The therapist further noted "profound anxiety and 
paralysis."

In October 2005, the veteran submitted his applications for 
medical leave for multiple periods to the RO.  In addition to 
the leave request noted above, he requested leave from March 
28, 2005 through May 8, 2005; and from September 21, 2005 
through November 20, 2005.  All of these requests contain a 
notation of chronic and severe PTSD and were signed by the 
veteran's psychotherapist.

During his December 2005 VA examination, the veteran reported 
"moderately severe" symptoms, including nightmares, 
flashbacks, hypervigilance, and an easy startle response.  He 
reported continued employment at the post office, though he 
"takes time off" because of depression and had difficulty 
working with the people there.  The examination revealed a 
depressed mood, a blunted affect, and normal speech, thought 
process, and thought content.  There was no suicidal or 
homicidal ideation.  Insight and judgment were fair.  The 
examiner assigned a GAF score of 40, with moderately severe 
symptoms and problems at work and in relationships.  

VA outpatient treatment records, dated through October 2006, 
reflect that the veteran continued working, with 21 years at 
the U.S. Postal Service, and GAF scores of 60 were 
continuously assigned.  

A further Vet Center report was prepared by the veteran's 
therapist in October 2006.  The therapist described "such 
severe symptoms of anxiety and residual/ delayed/stress that 
[the veteran] is extremely uncomfortable interacting with 
family, coworkers, and society."  The veteran was noted to 
crave "isolation and solitude."  The therapist did state, 
however, that the veteran denied suicidal ideation or 
lethality in terms of a specific plan.  The veteran's sense 
of resignation, described as losing hope of achieving 
normalcy or health, was noted.  The overall symptoms were 
described as chronic and severe, and the veteran was noted to 
be thoroughly occupationally and socially impaired.  

Based on this evidence and the date of receipt of the 
veteran's new claim, the RO increased the evaluation for PTSD 
to 70 percent as of September 16, 2005 in a December 2006 
rating decision.

The Board has reviewed the evidence of record and finds that 
the veteran's PTSD symptomatology has indeed worsened during 
the pendency of this appeal, as reflected in the assigned 
ratings.  The Board, however, finds that this worsening has 
occurred at earlier stages than the series of assigned 
ratings reflects.

For the period prior to February 14, 2004, the Board 
initially is mindful that the veteran and the Secretary cited 
to the September 2000 Vet Center report, indicating a 
flat/blunted affect and suicidal and homicidal thoughts.  
While the more recent evidence of record contains no 
indication whatsoever of suicidal or homicidal ideation prior 
to 2005, the June 2003 notation of a constricted affect is 
largely consistent with the prior notation of a flat/blunted 
affect.  The Board is also mindful of the assigned GAF score 
of 50 from the June 2003 examination report.  Under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV), scores 
in the 41 to 50 range reflect serious symptoms or impairment 
in social or occupational functioning, possibly to include an 
inability to hold a job.  At the same time, the Board is 
aware that the veteran's examiner described his PTSD as 
moderate, and he has consistently been working during the 
pendency of this appeal.

Based on all of the above evidence, and bearing in mind that 
the evidence added to the record in conjunction with the 
March 2002 claim does not confirm ongoing suicidal ideation 
prior to 2005, the Board finds that the assigned 50 percent 
evaluation, but not more, should be effectuated for the 
period prior to February 14, 2004.

The question thus becomes at which date an increased 
evaluation of 70 percent is warranted.  In this regard, the 
Board does not find that this evaluation is in order as of 
the March 2004 Vet Center report.  Rather, this report, while 
indicating that the veteran's social and occupational 
functioning was "significantly impaired," does not contain 
a GAF score or a description of symptoms consistent with the 
specific symptoms described in the criteria for a 70 percent 
evaluation.  

Of particular interest to the Board, however, are the three 
psychotherapist-signed reports indicating the veteran's 
request for federally-mandated medical leave.  All of these 
reports indicate "chronic and severe symptoms" of PTSD.  
Significantly, the first period of incapacity was noted to 
begin on December 20, 2004.

Moreover, the August 2005 Vet Center report contains findings 
consistent with a 70 percent evaluation.  Notably, the 
veteran's social and occupational functioning was described 
as "severe," with a "symptom severity score" of 49 out of 
a maximum of 51 assigned.  When asked about suicide, the 
veteran stated, "I think about it."  

Given these findings, the Board finds a basis for a 70 
percent evaluation, from December 20, 2004, the beginning of 
the veteran's first period of temporary incapacity.

Neither these reports nor the subsequent evidence of record, 
however, support a 100 percent evaluation.  The veteran has 
been noted to continue working, and none of his examiners 
have suggested total occupational impairment due to PTSD.  
Although the assigned GAF score of 40 is suggestive of major 
impairment in several areas, the examiner noted moderately 
severe symptoms; the Board thus finds no basis for a 100 
percent evaluation solely in view of the low GAF score.   
There is also no indication whatsoever of such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; a persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; or memory loss for the names 
of close relatives, own occupation, or own name. 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected PTSD has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluations, and there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As noted 
above, the veteran has remained employed, and he has not been 
hospitalized for PTSD.  The Board is aware that the veteran 
has taken three periods of medical leave for PTSD, but this 
degree of interference with employment is consistent with the 
current 70 percent evaluation and has been fully considered 
by the Board in assigning an earlier effective date for that 
evaluation.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Overall, the evidence of record supports a 50 percent 
evaluation prior to December 20, 2004 and a 70 percent 
evaluation as of December 20, 2004 for the veteran's PTSD.  
This determination represents a grant for the periods prior 
to February 14, 2004 and between December 20, 2004 and 
September 15, 2005; and a denial for the periods from 
February 14, 2004 through December 19, 2004 and beginning on 
September 16, 2005.  38 C.F.R. § 4.7.




ORDER

Entitlement to a 50 percent evaluation for PTSD for the 
period prior to February 14, 2004 is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 50 percent for PTSD 
for the period from February 14, 2004 through December 19, 
2004 is denied.

Entitlement to a 70 percent evaluation for PTSD for the 
period from December 20, 2004 to September 15, 2005 is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an evaluation in excess of 70 percent for PTSD 
for the period beginning on September 16, 2005 is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


